

115 HR 5229 IH: Tuition Fairness for Citizens Act
U.S. House of Representatives
2018-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5229IN THE HOUSE OF REPRESENTATIVESMarch 8, 2018Mr. Perry (for himself, Mr. Jody B. Hice of Georgia, Mr. King of Iowa, Mr. Babin, Mr. Harris, and Mr. Biggs) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend section 505 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 to
			 clarify the prohibition on postsecondary education benefits for certain
			 aliens, to grant a private right of action to persons injured by a
			 violation of such prohibition, and for other purposes.
	
 1.Short titleThis Act may be cited as the Tuition Fairness for Citizens Act. 2.Limitation on eligibility for higher education benefits of aliens not lawfully presentSection 505 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1623) is amended to read as follows:
			
				505.Limitation on eligibility for higher education benefits of aliens not lawfully present
 (a)In generalNotwithstanding any other provision of law, an alien who is not lawfully present in the United States shall not be eligible for any postsecondary education benefit unless all citizens and nationals of the United States are likewise eligible for such benefit.
 (b)Private right of actionAny person who is aggrieved by a violation of subsection (a) may bring a civil action in any court of appropriate jurisdiction for—
 (1)declaratory, injunctive, or other equitable relief; (2)damages; and
 (3)such other relief as the court may deem appropriate. (c)Effective dateThis section, as amended by the Tuition Fairness for Citizens Act, shall apply to benefits provided on or after the date of the enactment of such Act..
		